DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2017/0021423 Berglund et al. (‘Berglund hereafter), 
U.S. 5,354,414 Feygin et al. (‘Feygin hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 36 and 60 have been Amended by Examiner.  
Claims 1 – 32 have been canceled. 
Claims  33 – 64 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

W. Thad Adams, III (29037) on 12/14/2021.

The application has been amended as follows: 
36. (Examiner Amended) The method according to claim 33, 
wherein, in step (ii) of the method, the [[a]] capsule is constructed comprising said AM element (Para 0007), 
with [[a]] the capsule void being defined around substantially the whole of the AM element for receiving said powder into the capsule subsequent to step (i) and prior to step (iii).

60. (Examiner Amended) The method according to claim 33, 
wherein in step (ii) of the method, 
[[a]] the capsule is constructed comprising said AM element, 
with [[a]] the void being defined around at least part of the AM element and said capsule is constructed with an opening to provide access from outside the capsule into said void, 
for receiving said powder into the capsule subsequent to step (i) and prior to step (iii).

Reasons for Allowance
Claim[s] 33 is/are allowed.   The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set “leave a HIPed component comprising said AM element, said void in the AM element and consolidated and HIPed powder.”
The closest prior art is as cited were ‘Berglund & ‘Feygin.
‘Berglund teaches: A method of producing hot isostatic pressed (HIPed) component (‘Berglund, Abst) comprising at least one void (‘Berglund, Para 0022, Figs 4 & 5, #4 (pre-manufactured cladding layer), loose metallic powder, Fig 5, #10 (volume of metallic powder) is the area of the void), the method comprising: 
(i) selecting an additive manufactured (AM) element (‘Berglund, Abst, an Additive Manufacturing body has superimposed layers of metallic powder, Clm 1, selects a metallic component) comprising the void (‘Berglund, Fig 5, #10 (volume of metallic powder) is the area of the void); 
(ii) constructing a capsule (‘Berglund, Fig 1, #5 (capsule)) which is arranged to define at least part of said HIPed component (‘Berglund, Figs 2 & 3, #80 (HIP chamber)),  
wherein a first region of said capsule is defined (‘Berglund, Fig 3, #80), 
at least in part, 
by said AM (Additive Manufacturing) element (‘Berglund, Para 0016, Figs 2 & 3, #80); and
(iii) subjecting the capsule to HIP (‘Berglund, Para 0021, Fig 3); 
wherein step (ii) of the method comprises selecting a capsule element (A) and securing it to the AM element by welding (‘Berglund, Para 0033, spin formed than welded together, Para 0045, lid is welded to capsule in vacuum), 
wherein said capsule element (A) comprises a sheet material (‘Berglund, Para 0033, steel sheets) and said sheet material is shaped to define a near net shaped region of the HIPed component (‘Berglund, Para 0046);
wherein powder is introduced into the capsule subsequent to step (i) and prior to step (iii) (‘Berglund, Para 0046); and 
wherein subsequent to step (iii) part of the capsule is removed from the AM element (‘Berglund, Para 0033, steel capsule is easily removed by pickling in acid), 
‘Berglund, does not teach leaving a HIPed component comprising of the AM element and the void in the AM element consolidated. There is no void left in final product.
‘Feygin, teaches Sheets #106, #108; and Voids Col. 7, ln 46 – 57; Col. 13, ln 32 – 39, HIPed, Col. 6, ln 44 – 58, Welding. However, ‘Feygin does not teach the Three dimensional 3D object having a void.
Neither of these references provides the final product having a void. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 34 - 64, are also allowed because they are dependent on claim 33.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                              
12/14/2021